UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                  ______________

                                        No. 13-3611
                                     ________________

                                  PHILLIP LEE FANTONE,
                                               Appellant

                                               v.

                   FRED LATINI, JOE BURGER, and RON MACKEY
                                ________________

                      On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                              (D.C. Civ. No. 2-12-cv-01691)
                       Honorable Cynthia R. Eddy, Magistrate Judge
                                   ________________

                        BEFORE: VANASKIE, GREENBERG, and
                               COWEN, Circuit Judges

                             ORDER AMENDING OPINION


       The opinion filed February 18, 2015 is hereby amended as follows:

The sentence starting at the bottom of page 18 and continuing to the top of page 19 is

amended to read as follows:

       The Supreme Court explained in Haines that a pro se complaint, “however
       inartfully pleaded,” must be held to “less stringent standards than formal
       pleadings drafted by lawyers,” id. at 520-21, 92 S.Ct. at 596, but we
       nonetheless review the pleading to ensure that it has “sufficient factual
       matter, accepted as true, to state a claim to relief that is plausible on its
       face.” Ashcroft v Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949 (2009).

Following this sentence the first letter in the first word of the citation. i.e. see, to Erickson

v. Pardus shall be capitalized.
This amendment does not alter the prior disposition of the Court and the judgment

entered on February 18, 2015 shall not be amended.


                                        By the Court,


                                        s/ Morton I. Greenberg
                                              Circuit Judge

Dated:       March 24, 2015
SLC/cc:      Tarah E. Ackerman, Esq.
             Thomas S. Jones, Esq.
             Peter D. Laun, Esq.
             Kemal A. Mericli, Esq.